PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number: 16/789700 
Filing Date: February 13, 2020   
Appellant(s): Hosomizu et al.     



__________________________________

  Harris A. Pitlick
For Appellant


EXAMINER'S ANSWER



This is in response to the appeal brief filed April 05, 2022 appealing from the Office action mailed February 07, 2022.   
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action from which the appeal is taken is  being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS 
No grounds of rejection have been withdrawn by the examiner. 
NEW GROUND(S) OF REJECTION
There are no new grounds of rejection to be reviewed by the Board. 
For the Board’s convenience, the grounds of rejection to be reviewed on appeal are presented below: 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 22 – 32 and 35 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. WO 2016/066620 A1 (Nilsson) in view of Cole et al. US 6,579,929 B1 (Cole). US 2017/0327674 A1 is used herein as equivalent document to the WO publication.  

Considering claims 12 and 22 – 32, Nilsson teaches a polymer composition comprising a polyolefin and an inorganic filler; a power cable, preferably a direct current (DC) power cable, comprising a conductor, which is surrounded at least by an inner semiconductive layer, an insulation layer and an outer semiconductive layer, where the insulation layer comprises the polymer composition [Derwent Abstract]. Further, Nilsson teaches that the inorganic filler comprises inorganic oxides, hydroxides, carbonates, nitrides, carbides, kaolin clay, talc, borates, alumina, titania or titanates, silica, silicates, zirconia, glass fibers, and/or glass particles. The inorganic oxide comprises silicon dioxide, magnesium oxide, titanium dioxide (all preferred) and/or zinc oxide [Derwent Abstract]. Furthermore, Nilsson teaches that the amount of polyolefin in the composition is at least 35 % and up to 99.9 %; the amount of inorganic filler is up to 30 %, preferably 0.1 to 4.0 % based on the combined amount of polyolefin and inorganic filler. The polyolefin (a) is a polyethylene comprising an ethylene homopolymer or a copolymer of ethylene with at least one comonomer; or a polyethylene polymerized in a high-pressure polymerization process and in presence of an initiator, e.g. a low-density polyethylene (LDPE) polymer [Derwent Abstract].   
Moreover, Nilsson does not specifically recognize that the surface of the inorganic filler is treated with aminosilyl having an amine group or aminosilane, and a silyl having a hydrophobic group. However, Cole teaches at [Col. 2, 52 - 59] a process for preparing surface-stabilized, non-agglomerated silica, and the stabilized silica, dispersed within a polymer. The process of Cole’s comprises the steps of providing colloidal silica; stabilizing the surface of the colloidal silica; and blending the surface-stabilized silica with a polymer solution and, optionally, at least one additive, thereby substantially preventing agglomeration of silica. Further, at Example 2, Cole teaches that silica was treated with 4.8 ml of octyltriethoxysilane, corresponding to Applicant’s hydrophobic silane, and with 3.6 ml of 3-aminopropyltriethoxysilane, corresponding to Applicant’s aminosilane. Analysis of the liquid phase for silanes indicated that almost all the 3-aminopropyltriethoxysilane and approximately 41% of the octyltriethoxysilane had reacted with the silanol groups on the silica surface.
Moreover, considering that the density of the two mentioned silanes is 0.9 g/cc, and that their corresponding molecular weights are 276.5 and 221; and that their corresponding molecular formulas are C14H32O3Si and C9H23NO3Si, the molar fraction of the aminosilyl with respect to all the silyl groups bonded to the surface of the silica filler is 72 %; and the calculated or theoretical mass ratio of nitrogen to carbon is 8.0 %, both percentages within Applicant’s range.  
Furthermore, Cole teaches at [Col. 2, 52 – 55 and Table 2] that the surface treatment of the silica prevents agglomerates, and improves its dispersability within a polymer, which improves the mechanical properties of the silica filled polymer. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Cole’s surface treated silica as the silica filler when it is desired to prevents agglomerates of the silica, and to improve its dispersability within a polymer, which improves the mechanical properties of the silica filled polymer.   
As to the claimed % of mass ratio of nitrogen to carbon, the examiner recognizes that the value presented above is not the result of GC testing as described in claim 4. However, because said value is the result of actual amounts of silyl compounds reacted with the silica, it is reasonable to expect that when the product suggested by the prior art is tested by GC according to the method of claim 4, the resulting value will still overlap with Applicant’s range. 
As to the value for the volume resistivity of a sheet of a resin composition, this is considered to be inherent to the composition suggested by the prior art. Support for said expectation is found in the use of same or similar components in proportions that result in overlapping values for molar fraction and mass ratio %. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 
As to the new limitation in claims 12 and 22, requiring that the insulation layer comprises an “extruded resin composition”, Nilsson teaches at [0138 - 0139] that the disclosure also provides a process for producing a power cable, for example, a DC power cable, as described herein, which is, e.g. crosslinkable, whereby the process comprises the steps of applying on a conductor, for example, by (co)extrusion, at least one layer, e.g. an inner semiconductive layer comprising a first semiconductive composition, an insulation layer comprising an insulation composition and an outer semiconductive layer comprising a second semiconductive composition, in that order.
Thus, rendering obvious the additional limitation in the subject claims. 

Considering claims 35 – 36, the combination Nilsson in view of Cole is relied as detailed in the rejection of claim 1. Further, although Nilsson teaches the use of zinc oxide, aluminum oxide and titanium oxide, it does not recognize that that the surface of said oxides is treated with aminosilyl having an amine group or aminosilane, and a silyl having a hydrophobic group. However, Cole teaches at [Col. 2, 52 - 59] a process for preparing surface-stabilized, non-agglomerated silica, and the stabilized silica, dispersed within a polymer. The process of Cole’s comprises the steps of providing colloidal silica; stabilizing the surface of the colloidal silica; and blending the surface-stabilized silica with a polymer solution and, optionally, at least one additive, thereby substantially preventing agglomeration of silica. Further, at Example 2, Cole teaches that silica was treated with 4.8 ml of octyltriethoxysilane, corresponding to Applicant’s hydrophobic silane, and with 3.6 ml of 3-aminopropyltriethoxysilane, corresponding to Applicant’s aminosilane. Analysis of the liquid phase for silanes indicated that almost all the 3-aminopropyltriethoxysilane and approximately 41% of the octyltriethoxysilane had reacted with the silanol groups on the silica surface. Furthermore, Cole teaches at [Col. 2, 52 – 55 and Table 2] that the surface treatment of the silica prevents agglomerates, and improves its dispersability within a polymer, which improves the mechanical properties of the silica filled polymer. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to treat Cole’s zinc oxide, aluminum oxide or titanium oxide, as taught y Cole when it is desired to prevents agglomerates of inorganic oxides, and to improve its dispersability within a polymer, which improves the mechanical properties of the silica filled polymer.   
 
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. WO 2016/066620 A1 (Nilsson) in view of in view of Cole et al. US 6,579,929 B1 (Cole) and further in view of Tanimoto et al. JP-2009070611 A (Tanimoto). English abstract of the Tanimoto reference is relied upon herein. 

Considering claims 33 and 34, the combination Nilsson in view of Cole is relied as detailed in the rejection of claim 1. Further, said combination does not recognize that a polyethylene propylene rubber is dispersed or copolymerized with polyethylene or propylene. However, Tanimoto teaches a Polymeric composition for the manufacture of electric wire and cable used for high voltage electronic device, insulator, electron beam welding, electrical discharge machine, electrostatic coating and vacuum deposition machine. Said cable is characterized by having flexibility, in high yield. The insulator comprising the electric wire and cable has excellent insulator property. Further, Tanimoto teaches that the preferred composition comprises a polyethylene propylene rubber [Abstract]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include a polyethylene propylene rubber as taught by Tanimoto in Nilsson’s composition, when it is desired to provide the cable with excellent flexibility and insulation properties.  
As to the value for the volume resistivity of a sheet of a resin composition, this is considered to be inherent to the composition suggested by the prior art. Support for said expectation is found in the use of same or similar components in proportions that result in overlapping values for molar fraction and mass ratio %. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 

(2) Response to Argument

Appellant’s request to the Board for the reversal of the rejection of claims 12 and 22 – 36 in Office Action mailed February 07, 2022 is based on that:  

A. The combination of Nilsson and Cole, will not result in the presently-claimed invention. 
Appellant argues that Cole discloses a process for blending the surface-stabilized colloidal silica, not any inorganic filler and for that matter, not any form of silica, with a polymer solution. That is, Cole discloses a solution process (liquid process) only. If one skilled in the art would have combined Nilsson and Cole, one would have employed Cole's process, which would not have resulted in the present invention. Accordingly, Cole neither discloses nor suggests employing an extruded resin composition for any utility, let alone for a direct-current power cable comprising an insulation layer including the resin. The above effect of the present invention cannot be obtained with the configuration of Cole. In response, the examiner respectfully submits that these arguments are simply misplaced for the following reasons. The examiner recognizes the fact that Cole uses colloidal silica as starting material, and employs polymer solution in the process. However, during the process of producing a surface treated silica, both the water and any solvent are removed. See for example [Col. 4, 31 – 34] “The unreacted alcohols and any water that may be present may be removed by any suitable means, such as by distillation”. Further, at [Col. 4, 38 – 40] Cole discloses that “The masterbatch is desolventized thereby forming surface-stabilized, non-agglomerated silica dispersed within a polymer. Furthermore, at [Col. 15, 35 – 43] Cole discloses “After mixing these in a Waring Blender for about a minute, it was steam-water desolventized forming a nice crumb, with no loss of the silica to the water phase. After drying the sample, it was submitted for compounding”. That is, compounding with the desired polymer. 
Moreover, the rejection is based on selecting the surface treated silica of Cole to be compounded with Nilsson’s polymer. The examiner has provided strong motivation for one of skill in the art to perform such a combination, namely, “select Cole’s surface treated silica as the silica filler (in Nilsson) when it is desired to prevent agglomerates of the silica, and to improve its dispersibility within a polymer, which improves the mechanical properties of the silica filled polymer”.   
B. Impurities in Cole’s product will render Nilsson inoperable. 
Appellant further argues that in Cole's solution process, at least any one of organic materials such as aromatic oils in colloidal silica (col. 14, lines 52-58, and col. 15, line 35-43) and solvents in polymer solutions (col. 14, lines 52-58), remains in the finished polymer. Cole clearly describes "polymer+silica+oil crumbs" at col. 15, lines 44-51, need to be consider impurities which will affect the electrical conductivity of the insulation layer. 
In response to these arguments, the examiner submits that as noted above all solvents are removed from Cole’s silica product during processing. The only oil present is “mineral oil”, which is added as a component. The examiner submits that it is well known in the art of polymeric compositions the use of mineral oil as a lubricant component for polymeric composition directed to insulative layers in direct current power cables. Therefore, Appellant’s labeling the mineral oil in Cole as an organic impurity is misplaced.     

C. Cole neither discloses nor suggests employing an extruded resin composition for any utility, let alone for a direct-current power cable comprising an insulation layer including the resin. 
Appellant further argues that Cole neither discloses nor suggests employing an extruded resin composition for any utility, let alone for a direct-current power cable comprising an insulation layer including the resin. The above effect of the present invention cannot be obtained with the configuration of Cole.
In response, the examiner submits that it has been stablish that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, as noted above, Nilsson teaches at [0138 - 0139] that the disclosure also provides a process for producing a power cable, for example, a DC power cable, as described herein, which is, e.g. crosslinkable, whereby the process comprises the steps of applying on a conductor, for example, by (co)extrusion, at least one layer, e.g. an inner semiconductive layer comprising a first semiconductive composition, an insulation layer comprising an insulation composition and an outer semiconductive layer comprising a second semiconductive composition, in that order. Cole is relied on in the rejection for its teaching of surface treated silica filler. 

D. Appellant appears to asset unexpected results based on the combined use of hydrophobic and amino silyl groups in treating the silica filler.  
Appellant appears to assert unexpected results by the combined use of silyl groups in determined molar ratio. 
In response, the examiner submits that said assertion must be commensurate in scope with the claims. Further, the examiner submits that per MPEP 716.02, “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, 716.02(d) establishes that “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Furthermore, part II of said section of the MPEP requires that: “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The data is not commensurate in scope with the scope of the claims with respect to the types and/or amounts of the claimed components. Therefore, Appellant has clearly not met the standards for objective evidence of nonobviousness required by the MPEP.  

E. Nilsson teaches away from the claimed invention.
Appellant further contends that while Nilsson discloses that their inorganic filler (b) can be modified, e.g. functionalized by incorporating a functional moiety for modifying the surface properties of the filler, such as electrical properties or improving dispersion properties of the filler, Nilsson in the Experimental Part thereof exemplifies as the only surface-modified inorganic filler, S102 which is after treated with methacrylsilane as a modified filler. Methacrylsilane is a hydrophilic silane coupling agent. In effect, Nilsson teaches away from the inorganic filler treated with two silane coupling agents including a hydrophobic silane coupling agent as in the present invention.
In response, the examiner submits that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ423 (CCPA 1971). MPEP 2123. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
F. Dependent claims. 
Appellant’s arguments against the rejection of dependent claims are based on the alleged deficiencies in the rejection of independent claim 12 which have been properly addressed above. 
Having addressed all Appellant’s arguments presented in this Appeal in regards to the rejection of claims 12 and 22 – 36 in previous Office Action, the Examiner believes that the rejections should be sustained. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/REL/
Ricardo E. Lopez, Patent Examiner, Art Unit 1786

Conferees:

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                                                                                                                                                                                                                            


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.